IN THE COURT OF APPEALS OF IOWA

                                      No. 18-0934
                               Filed September 12, 2018


IN THE INTEREST OF P.H.,
Minor Child,

N.H., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Chickasaw County, David F. Staudt,

Judge.



      A mother appeals the termination of her parental relationship with her nine-

year-old daughter. AFFIRMED.



      David A. Kuehner of Eggert, Erb, Kuehner & DeBower PLC, Charles City,

for appellant mother.

      Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee State.

      Andrew P. Thalacker, Waterloo, guardian ad litem for minor child.



      Considered by Danilson, C.J., and Vogel and Tabor, JJ.
                                           2


TABOR, Judge.

       Nine-year-old P.H. has behavioral issues, trouble bonding, and “a lot of

anger” stemming from early childhood traumas, according to her therapist. In

terminating the parental relationship between P.H. and her mother, the juvenile

court concluded the mother’s “poor parenting skills have contributed to the child’s

trauma.” The mother appeals the termination order, alleging the State did not

prove P.H. would be unable to return to her care without suffering abuse or

neglect.1 After reviewing the record, we reach the same conclusion as the juvenile

court—reunification is not possible given the risk of ongoing harm to P.H.2

       The juvenile court temporarily removed P.H. from her home after the mother

repeatedly failed to pick her up from first grade. In March 2016, the juvenile court

adjudicated P.H. as a child in need of assistance (CINA). The detailed CINA order

chronicled P.H.’s reports of physical abuse at the hands of her mother and the

child’s “self-injurious” behaviors at school. The order also noted a neurologist had

diagnosed P.H. with “absent seizures” but the mother was inconsistent in

administering the child’s medication. Notwithstanding its concerns, the juvenile

court returned the child to the mother’s care under the supervision of the Iowa

Department of Human Services (DHS).


1
  The order also terminated the parental rights of P.H.’s father, who does not appeal.
2
  We review child-welfare proceedings de novo, which means examining both the facts
and law and adjudicating anew those issues properly preserved and presented. In re L.G.,
532 N.W.2d 478, 480 (Iowa Ct. App. 1995). We are not bound by the juvenile court’s
factual findings but give them weight, especially when witness credibility is a key
consideration. See In re M.W., 876 N.W.2d 212, 219 (Iowa 2016). As the petitioning
party, the State must offer clear and convincing proof, which means we have no “serious
or substantial doubts as to the correctness [of] conclusions of law drawn from the
evidence.” In re D.W., 791 N.W.2d 703, 706 (Iowa 2010) (quoting In re C.B., 611 N.W.2d
489, 492 (Iowa 2000)).
                                        3


      In July 2016, the State again applied for a temporary removal order,

asserting the whereabouts of the family were unknown—the mother initially said

they were camping in central Iowa, but actually moved with P.H. to Indiana without

notice to the DHS. In August 2016, P.H. returned to Iowa with her paternal aunt,

who has since been the child’s placement.

      Following her return to Iowa, P.H. was evaluated by psychologist George

Harper. P.H. told Dr. Harper she had seen her mother’s wife, Jessica, hit her

mother. In a phone call with Dr. Harper, the mother confirmed she was previously

in an abusive relationship and P.H. was exposed to domestic violence before

entering kindergarten.    P.H. also revealed her mother had physically and

emotionally abused her. Dr. Harper opined the abuse P.H. suffered early in her

life “has had a very adverse impact on [her] psychological development.” Dr.

Harper also noted P.H.’s delayed intellectual development. Dr. Harper diagnosed

the eight-year-old girl with major depressive disorder, trauma and stressor-related

disorder, and generalized anxiety disorder.

      Although she returned to Iowa for court hearings, the mother remained living

in Indiana until January 2018. Despite her history of mental-health issues, the

mother did not consistently participate in services recommended by DHS. She

also was sporadic in her contact with P.H.—in the nineteen months P.H. was in

her aunt’s care leading up to the termination hearing, the mother had only nine

face-to-face visits with her daughter. The DHS also offered the mother telephone

contact with P.H., but she did not always take advantage of the opportunity—

sometimes missing the calls, and sometimes being argumentative with P.H.’s aunt

and caregiver. After the mother returned to Iowa, she was sleeping in a friend’s
                                           4


living room and was still “working on getting [her] own place” at the time of the

termination hearing.

       The State filed a petition to terminate parental rights in December 2017.

After a hearing in mid-March 2018, the juvenile court issued its termination order

in May. The juvenile court relied on Iowa Code section 232.116(1)(f) as the basis

for termination. That section requires proof of the following elements:

              (1) The child is four years of age or older.
              (2) The child has been adjudicated a [CINA] pursuant to
       section 232.96.
              (3) The child has been removed from the physical custody of
       the child’s parents for at least twelve of the last eighteen months, or
       for the last twelve consecutive months and any trial period at home
       has been less than thirty days.
              (4) There is clear and convincing evidence that at the present
       time the child cannot be returned to the custody of the child’s parents
       as provided in section 232.102.

       In her petition on appeal, the mother contests only the fourth element—

whether P.H. could be returned to her care at the time of the termination hearing.

See In re A.M., 843 N.W.2d 100, 111 (Iowa 2014) (indicating statutory language

“at the present time” refers to the termination hearing).

       Since P.H. was removed from her care, the mother has not put forth enough

effort to maintain or rebuild a healthy relationship with her daughter, who is fragile

due to her early childhood traumas. A therapist testified to her work with P.H. to

address separation issues and develop coping skills.3 The therapist believed P.H.



3
  The therapist was trained in eye movement desensitization reprocessing (EMDR), which
she uses to help P.H. “reprocess” her anger at her mom and “all the uncertainty.” The
therapy improved P.H.’s “ability to bond and express her emotions.” The therapist
believed P.H. was “more securely bonded” with her aunt. The therapist described the
girl’s progress: “She’s improved in her school functioning. She is no longer wetting the
bed. She is expressing her emotions properly some of the time.”
                                         5


“really needs permanency to be able to adjust and properly bond and feel safe in

her environment.” According to the therapist, P.H. is not bonded with her mother

because they have had so little contact over the past year. The therapist testified

P.H. “knew a lot of things that were going on with her mom that maybe a little kid

shouldn’t know” and P.H. expressed she “just wanted to be a kid.”

       In addition to her fraught relationship with P.H., the mother has a history of

unstable housing, which she had not fully addressed by the time of the termination

hearing. And although on appeal the mother professed to be “engaged in mental

health counseling,” she testified she had only one appointment with her counselor

since returning to Iowa. The mother also contends on appeal she separated from

Jessica and planned to divorce, but she testified they spent two weekends together

since their return to Iowa. The mother did not engage in recommended counseling

on issues of domestic violence or anger management.

       From a careful review of the record, we find clear and convincing evidence

P.H. cannot be returned to the mother’s custody at the present time without

experiencing further upheaval and anxiety. The witnesses agreed P.H. needs

consistency and “a very well-structured home”—neither of which her mother can

offer her at this time. See In re J.E., 723 N.W.2d 793, 799 (Iowa 2006) (upholding

termination under paragraph (f) and noting child’s “special needs that require extra

attention”). The aunt testified she is willing to adopt P.H., who has grown close to

their family.   See Iowa Code § 232.116(2)(b) (for best-interest analysis,

considering whether child has become integrated into foster family). We agree the

mother’s parental rights should be terminated.

       AFFIRMED.